OPINION
PAGE, Justice.
Respondents Greg and Harlan Siewert, doing business as Siewert Holsteins, sued appellant Northern States Power Compa*276ny (NSP) for damages and injunctive relief based on negligence, strict liability, trespass, and nuisance for stray voltage, which they claim was caused by an electric distribution system owned and operated by NSP. NSP moved for summary judgment on grounds that the filed rate doctrine, primary jurisdiction doctrine, and statute of repose precluded consideration of the Siewerts’ claims. The district court largely denied NSP’s motion for summary judgment, but certified these questions to the court of appeals as important and doubtful.1 The court of appeals held that neither the filed rate doctrine nor the primary jurisdiction doctrine barred the Sie-werts’ claims for monetary damages, but the filed rate doctrine precluded consideration of the Siewerts’ claims for injunctive relief. Additionally, the court of appeals held that the statute of repose did not bar any of the Siewerts’ claims. We affirm the court of appeals with respect to the Siewerts’ claims for monetary damages but reverse with respect to the Siewerts’ claim for injunctive relief to prevent further nuisance by NSP.
Harlan Siewert and Greg Siewert, father and son, are dairy farmers. At the time they moved to their new farm in rural Wabasha County in 1989, they owned between 150 and 200 cows. Following their 1989 move, the cows’ milk production decreased. Milk production seriously decreased by the late 1990s and early 2000s. The Siewerts’ dairy herd also experienced health problems and unusually high mortality rates.
The Siewerts hired several experts to determine the cause of the decreased milk production and high mortality rates in the dairy herd. In 2004, at the recommendation of Dr. Andrew Johnson, a forensic veterinarian, the Siewerts began to explore stray voltage as the possible cause of the herd’s losses. Stray voltage is a phenomenon in which an electrical current — voltage that returns to the ground after powering an appliance — passes through an object not intended as a conductor, in this case, allegedly the Siewerts’ dairy cows.
The system that supplies electricity to the Siewerts and their neighbors is a mul-ti-grounded wye system, a “system of conductors in which a neutral conductor is intentionally grounded solidly at specified intervals.” National Electrical Safety Code (NESC) § 2 (IEEE 2006). A multi-grounded system may or may not be effectively grounded. Id. That is, a multi-grounded system may, or may not, have ground connections “of sufficiently low impedance and [ ] sufficient current-carrying capacity to limit the buildup of voltage to levels below that which may result in undue hazard to persons or to connected equipment.” Id. The NESC recognizes several different electric distribution systems, including the multi-grounded wye system. NESC § 9-096.
In March 2004, the Siewerts hired an electrician to test for stray voltage in their farm’s dairy operation area. The electrician found 6.6 amps of current and took measurements showing “[e]ow contact voltages” exceeding 1.5 volts. The electrician concluded that this voltage was excessive. In the meantime, NSP responded to the Siewerts’ concerns by designing a new three-phase configuration for electrical service to the farm, which included a primary neutral isolator with a greater capacity. During his deposition, Greg Siewert testified that following NSP’s adjustments, *277the stray voltage began to drop but was not entirely eliminated.
The Siewerts filed a complaint against NSP in district court alleging negligence, strict liability, nuisance, and trespass, claiming that stray voltage was the source of losses in their dairy production. The Siewerts introduced expert testimony of Donald Zipse in support of their claims that: (1) an alternative to the multi-grounded system that provided the Sie-werts with electricity, such as a uni-grounded system, would not have resulted in the harm the Siewerts experienced; and (2) better service procedures would also have alleviated the harm.
NSP moved for summary judgment, arguing in part that the filed rate doctrine, primary jurisdiction doctrine, and Minn. Stat. § 541.051 (2010), Minnesota’s statute of repose, each barred the court’s consideration of the Siewerts’ claims. The district court rejected NSP’s arguments and, except for the Siewerts’ claim for trespass, denied summary judgment. NSP filed a direct appeal under a claim of right and also filed a petition for discretionary review under Minn. R. Civ.App. P. 105.01. Meanwhile, the district court certified the questions of the filed rate doctrine, primary jurisdiction doctrine, and statute of repose for review under Minn. R. Civ.App. P. 103.03(i). NSP’s petition for discretionary review was denied, and the appeal based on claim of right and the district court’s certification were consolidated for review by the court of appeals.
The court of appeals held that: (1) the filed rate doctrine barred consideration of the Siewerts’ claims for injunctive relief but not their damages claims; (2) the primary jurisdiction doctrine did not bar the district court’s consideration of the Sie-werts’ claims for damages because the claims are “inherently judicial”; and (3) the statute of repose did not preclude consideration of the Siewerts’ claims of negligence, strict liability, and nuisance because their claims either do not involve “improvement[s] to real property” or fall within the exception to the statute of repose for negligent maintenance, operation, or inspection of real property improvements. Siewert v. N. States Power Co., 757 N.W.2d 909, 919, 920, 924 (Minn.App.2008). We granted NSP’s petition for review.
I.
We first address whether the filed rate doctrine precludes consideration of the Siewerts’ claim for injunctive relief from nuisance and damages. This question and the questions on the primary jurisdiction doctrine and statute of repose came to the court of appeals as certified questions and therefore are questions of law that we review de novo. Hoffman v. N. States Power Co., 764 N.W.2d 34, 42 (Minn.2009); Watson ex rel. Hanson v. Metro. Transit Comm’n, 553 N.W.2d 406, 411 (Minn.1996).
NSP is a regulated monopoly authorized to sell energy services in Minnesota. Hoffman, 764 N.W.2d at 39. As such, it is subject to regulation by the Minnesota Public Utilities Commission (MPUC). Minn.Stat. § 216B.08 (2010). The Legislature vested the MPUC with exclusive authority to “adopt standards for safety, reliability, and service quality for distribution utilities” like NSP. Minn.Stat. § 216B.029, subd. 1(a) (2010). NSP is required to file a tariff with the MPUC that specifies the rates at which it will provide electric distribution services. Minn.Stat. § 216B.05, subd. 1 (2010). NSP must also comply with regulatory and industry standards for “safety, design, construction, and operation of electric distribution facilities.” Minn.Stat. § 216B.029, subd. 1(d) (2010). The MPUC enjoys broad power to ascertain and fix just and reasonable policies for *278all public utilities. Minn.Stat. § 216B.029, subds. 1, 2 (2010). Moreover, “the MPUC must consider the right of the utility and its investors to a reasonable return, while at the same time establishing a rate for consumers which reflects the cost of service rendered plus a ‘reasonable’ profit for the utility.” N. States Power Co. v. Minn. Pub. Utils. Comm’n, 344 N.W.2d 374, 378 (Minn.1984) (citing Narragansett Electric Co. v. Burke, 119 R.I. 559, 381 A.2d 1358 (1977), cert. denied, 435 U.S. 972, 98 S.Ct. 1614, 56 L.Ed.2d 63 (1978)). However, the power to award monetary damages to a complaining party is not one that the MPUC enjoys. See Peoples Natural Gas Co. v. Minn. Pub. Utils. Comm’n, 369 N.W.2d 530, 534 (Minn.1985) (holding that the MPUC does not have statutory authority to order refunds of past revenue collections).
NSP argues that the Siewerts’ claims are barred by the filed rate doctrine because: (1) a request for additional or alternative services provided by NSP goes to the reasonableness of NSP’s tariff-specified services; and (2) the claims for injunc-tive relief and damages both improperly enlarge or vary tariff-specified services.
The filed rate doctrine is a judicially created doctrine that prevents courts from adjudicating private claims that would effectively vary or enlarge rates charged under a published tariff. Keogh v. Chi. & Nw. Ry. Co., 260 U.S. 156, 163, 43 S.Ct. 47, 67 L.Ed. 183 (1922). Courts apply the filed rate doctrine for three primary reasons. First, ratemaking is a legislative function delegated to government agencies; under separation-of-powers principles, courts should not second-guess the reasonableness or lawfulness of agency-approved rates. Schermer v. State Farm Fire & Cas. Co., 721 N.W.2d 307, 314 (Minn.2006) (adopting the filed rate doctrine in Minnesota). Second, the regulation of rates is a comprehensive system and courts “ha[ve] neither the expertise nor the mechanisms to deal with the entire rate structure or the adequacy of the return to the regulated entity.” Id. at 315. Third, courts hesitate to create discriminatory rate schedules by “retroactively reallocating] rates among ratepayers, [which modifies] the rates for some ratepayers but not for others.” Id. As we explained in Peoples Natural Gas Co., “[p]ublie regulation of utility rates is an intricate, ongoing process. A reallocation of rates may set in motion an ever-widening set of consequences and adjustments.... ” 369 N.W.2d at 535; see also Hoffman, 764 N.W.2d at 42 (“Courts have recognized that the filed rate doctrine ... is grounded in ... non-discrimination principles.”).
The filed rate doctrine bars both direct and indirect challenges to rates and the reasonableness of those rates. With respect to direct challenges to rates, in Keogh the U.S. Supreme Court confronted a claim by a manufacturer of excelsior and flax tow in St. Paul against interstate carriers that transported freight from St. Paul to locations in other states. 260 U.S. at 159, 43 S.Ct. 47. Through a committee created by the interstate carriers, uniform freight rates were established that, in effect, eliminated competition with respect to the rates and established rates higher than the rates the carriers had previously charged. Id. at 160, 43 S.Ct. 47. These rates were filed with the Interstate Commerce Commission, which then approved the rates as “reasonable and nondiscriminatory.” Id. at 160-61, 43 S.Ct. 47. Keogh thereafter sued the carriers under the Anti-Trust Act, arguing that he was damaged by the elimination of competition that caused the rate increase. Id. In addressing whether a cause of action existed, the Court held that “[t]he rights as defined by the tariff cannot be varied or *279enlarged by either contract or tort of the carrier.” Id. at 163, 43 S.Ct. 47. The Court stated that “[t]he legal rights of shipper as against carrier in respect to a rate are measured by the published tariff. Unless and until suspended or set aside, this rate is made, for all purposes, the legal rate, as between carrier and shipper.” Id. (emphasis added). Therefore, it is the right of the regulated entity “in respect to a rate” that is governed by the approved tariff. See id.
Both the Supreme Court and our court have concluded that indirect challenges to filed rates are also barred. In 1998, the Court held that the filed rate doctrine bars claims for enhanced services because if such claims were granted, complainants would receive more services in exchange for the paid rate than the agency approved when it set the rates. Am. Tel. & Tel. Co. v. Cent. Off. Tel. (AT & T), 524 U.S. 214, 224-25, 118 S.Ct. 1956, 141 L.Ed.2d 222 (1998). In that case, plaintiff, a reseller of long-distance telephone services, sued AT & T for breach of contract and tortious interference with contract based on alleged defects in AT & T’s provision of services and billing for such services. Id. at 216, 219-20, 118 S.Ct. 1956. The Federal Communications Commission, which is the agency enforcing the Federal Communications Act, required that carriers sell long-distance services to resellers “under the same rates, terms, and conditions as apply to other customers.” Id. at 217, 118 S.Ct. 1956. Plaintiff, however, alleged that AT & T promised “various service, provisioning, and billing options in addition to those set forth in the tariff.” Id. at 220, 118 S.Ct. 1956. The Court held that, although the plaintiffs breach of contract claim did not directly involve rates, the claim was barred because “[rjates ... do not exist in isolation. They have meaning only when one knows the services to which they are attached. Any claim for excessive rates can be couched as a claim for inadequate services and vice versa.” Id. at 223, 118 S.Ct. 1956. Because the enhanced services requested by the plaintiff were “privileges not included in the tariff,” the Court concluded that the filed rate doctrine barred the plaintiffs claims. Id. at 226, 118 S.Ct. 1956. The Court also held that the filed rate doctrine barred the tortious interference claim because it was “wholly derivative of the contract claim for additional and better services.” Id.
In Hoffman, we similarly concluded that, although claims that involve judicial enforcement of a tariff do not “infringe on discretionary authority vested in the agency,” claims that “seek to expand services beyond what is provided for in the tariff ... indirectly challenge the reasonableness of the filed rates, and the filed rate doctrine bars the judiciary from considering such claims.” 764 N.W.2d at 44 (emphasis added) (citing ICOM Holding, Inc. v. MCI WorldCom, Inc., 238 F.3d 219, 222-23 (2d Cir.2001)). In analyzing AT & T, we determined that “[i]f the services requested in the litigation are not part of the original tariff obligations, the courts cannot, consistent with the filed rate doctrine, require performance of those services.” Hoffman, 764 N.W.2d at 45. We did note, however, that some courts recognize that the filed rate doctrine does not preclude all damages claims measured with respect to the filed rate. Id. at 47 n. 7.
In 2007, the Wisconsin Supreme Court, which has recognized the filed rate doctrine since 1911, see City of Manitowoc v. Manitowoc & N. Traction Co., 145 Wis. 13, 129 N.W. 925, 927 (1911), confronted a case similar to the one before us. Schmidt v. N. States Power Co., 305 Wis.2d 538, 742 N.W.2d 294 (2007). In Schmidt, the Wisconsin court held that a tort claim against NSP alleging that stray voltage harmed a cow herd was not barred by the filed rate *280doctrine because: (1) by seeking a reduction in stray voltage, the plaintiffs were not seeking a “privilege” within the meaning of the filed rate doctrine; and (2) conformance with the tariff did not eliminate NSP’s common law duty of ordinary care. Id. at 310. The court in Schmidt declined to apply the filed rate doctrine, even though NSP had complied with a provision in the Wisconsin tariff that required NSP to reduce any stray voltage only if it exceeded 1 milliampere. Id. at 311. The court reasoned:
Traditionally, the filed rate doctrine precluded a utility from giving extra-tariff benefits to one customer and not offering the same benefits to another. Stray voltage, however, is not a benefit that the [plaintiffs] or any other customers desire to receive. If [NSP] is responsible for the [plaintiffs’] stray voltage, it cannot claim that reducing stray voltage is a “service” or “privilege” that it provides. No authority exists for extending the doctrine to circumstances where a defendant is allegedly responsible for harming the plaintiff, e.g., providing stray voltage, but then claims that eliminating the harm is a “service” or “privilege” within the meaning of the doctrine.
Id. at 313. Former Supreme Court Chief Justice William Rehnquist’s concurrence in AT & T, upon which the Schmidt court relied, made the same point — primarily that “[t]he tariff does not govern ... the entirety of the relationship between the common carrier and its customers.... It does not serve as a shield against all actions based in state law.” 524 U.S. at 230-31, 118 S.Ct. 1956 (Rehnquist, C.J., concurring) (emphasis added). In AT & T, the Supreme Court determined that the plaintiffs tortious interference claim was barred by the filed rate doctrine, not because it arose out of tort, but because it was “wholly derivative of the contract claim for additional and better services.” 524 U.S. at 226, 118 S.Ct. 1956. Thus, the distinction between those claims barred by the filed rate doctrine and those claims not barred rests on whether the contract itself — or some other duty — is the basis of the alleged harm. See id. (concluding that the tort claim “stemfmed] from the alleged failure of AT & T to comply with its contractual relationship”) (internal quotations omitted).
We conclude that the Siewerts’ claim for injunctive relief to prevent further “nuisance in the form of stray current” is not barred by the filed rate doctrine, and we reverse the court of appeals on this point. The Siewerts’ prayer for injunctive relief states:
[The Siewerts] demand judgment ... [for] injunctive, mandamus or other relief compelling [NSP] to cease trespass and nuisance in the form of stray current over and through the property of [the Siewerts] and/or an order compelling [NSP] to reconstruct the distribution lines to reduce or eliminate stray current.
The filed rate doctrine precludes adding terms to a tariff and the district court therefore could not direct NSP to “reconstruct the distribution lines to reduce or eliminate stray current.” But the Sie-werts requested, in the alternative, an order “compelling [NSP] to cease trespass and nuisance in the form of stray current over and through the property of [the Sie-werts],” without specifying how NSP must accomplish that task. Ordering NSP to abate the nuisance created by stray current, without directing NSP as to the particular means by which it was to do so, would not have added terms to the tariff or direct the scope of service to be provided.
We conclude that the Siewerts’ claims for damages are also not barred by *281the filed rate doctrine. In concluding that the Siewerts’ claims for damages were not barred by the filed rate doctrine, the court of appeals began with the principle that under the filed rate doctrine “the scope of service [to be provided by the utility] cannot be directed by a court and must be left to the MPUC.” Siewert, 757 N.W.2d at 917. The court of appeals relied on the definition of “service” in Minn.Stat. § 216B.02, subd. 6 (2010), which includes “the installation, removal, or repair of equipment or facilities for delivering or measuring such gas and electricity.” See Siewert, 757 N.W.2d at 917. The court concluded that because the definition of “service” does not include paying damages, “[a] court that orders the payment of damages is not interpreting the tariff to require a past or future service.” Id.
Although we agree with the court of appeals’ ultimate conclusion, we reach it on different grounds. First, we presume that the Legislature does not intend to abrogate the common law unless it does so “by express wording or necessary implication.” Wirig v. Kinney Shoe Corp., 461 N.W.2d 374, 377-78 (Minn.1990) (citing In re Shetsky, 239 Minn. 463, 469, 60 N.W.2d 40, 45 (1953)). We find nothing in Minn. Stat. chs. 216A or 216B that expressly or impliedly eliminates a utility’s liability in tort. Minnesota Statutes § 216B.029, subdivision 1(a), requires the MPUC to “adopt standards for safety, reliability, and service quality for distribution utilities.” Additionally, subdivision 1(d) of section 216B.029 requires electric distribution utilities to “comply with all applicable governmental and industry standards required for the safety, design, construction, and operation of electric distribution facilities, including section 326B.35.” However, we can find nothing in either chapter 216A or 216B that eliminates the right of an injured plaintiff to assert common law tort claims against electric distribution utilities.
Minnesota Statutes § 216B.09, subdivision 2 (2010), provides that the MPUC has authority to “ascertain and fix adequate and reasonable standards for the measurement of the quantity, quality, pressure, initial voltage, or other condition pertaining to the supply of service.” This section deals with “the measurement of’ voltage and the “accuracy of all meters” and not with how NSP is to provide electrical service. Minnesota Statutes § 216B.09, subdivision 1 (2010), does allow the MPUC to “ascertain and fix just and reasonable standards, classifications, rules, or practices to be observed and followed ... with respect to the service to be furnished.” But, as explained by the Wisconsin Supreme Court in Schmidt, neither stray voltage nor reducing stray voltage is “the service to be furnished.” See Schmidt, 742 N.W.2d at 313 (reducing stray voltage is not a “service” or “privilege” provided by the public utility).
Second, although the tariff at issue governs the parties’ contractual relationship, it does not provide for, or limit, liability in tort. No provision in the tariff appears to address, or preclude, any claims against NSP except customer complaints relating to billing concerns. See generally Northern States Power Company Tariff, General Rules and Regulations (NSP Tariff) §§ 2.1-5.3 (2006). The terms of the tariff do not govern every aspect of the parties’ relationships, see AT & T, 524 U.S. at 230-31, 118 S.Ct. 1956 (Rehnquist, C.J., concurring), especially when the MPUC has no ability to assess or award damages to parties harmed by torts, see Peoples Natural Gas Co., 369 N.W.2d at 535-36.
Indeed, “we presume that the legislature does not abrogate the common law unless it does so expressly or by necessary implication.” Urban v. Am. Legion Dep’t *282of Minn., 723 N.W.2d 1, 10 (Minn.2006). Where, as here, legislation provides a regulatory agency jurisdiction over the provision of electricity, that jurisdiction does not abolish the duty arising out of common law negligence, as “it is a well-established rule that the enactment of safety statutes or legislation giving a commission jurisdiction over a certain activity does not abolish the duty arising under common-law negligence.” Schmidt, 742 N.W.2d at 314 (internal quotations omitted). We see no express or implied abrogation of the Sie-werts’ tort claims for damages caused by stray voltage.2
Third, the Siewerts do not seek a reanalysis of the rate paid for electricity, either retrospectively or prospectively, implicitly or explicitly. Instead, the Siewerts request damages for harm experienced as a result of stray voltage — harm they have uniquely suffered as compared to other NSP customers. Additionally, the MPUC does not have exclusive authority over all claims involving public utilities, and in the past we have held that utilities may be liable for common law torts — whether regulated by the MPUC or not. See, e.g., Mahowald v. Minn. Gas Co., 344 N.W.2d 856, 864 (Minn.1984) (discussing and upholding the line of Minnesota cases that held that a gas distributor may be held liable for negligence).
Finally, the damages claims dismissed in Hoffman are not wholly analogous to the damages claims at issue here. In Hoffman, which involved plaintiffs who were seeking both injunctive relief and compensatory damages, we stated that “[tjhese damages are measured as the difference *283between what the appellants actually paid for the performance of the service not received and the presumably lesser amount they would have paid had the services not been required in the tariff.” 764 N.W.2d at 47. Essentially, because the Hoffman plaintiffs’ damages were directly linked to the filed rate itself, we concluded that the filed rate doctrine barred the claim. We noted that in Schermer, we similarly barred damages for “breach of agency approved tariff provisions.” Hoffman, 764 N.W.2d at 47 (citing Schermer, 721 N.W.2d at 315). However, here, NSP’s proposed interpretation effectively abrogates the courts’ ability and right to adjudicate common law tort claims that do not fall within the scope of tariff interpretation.
NSP relies on the Supreme Court’s decision in Chicago & Alton Railroad Co. v. Kirby, 225 U.S. 155, 163, 32 S.Ct. 648, 56 L.Ed. 1033 (1912), to argue that the Siewerts, if their claims go forward, would receive an undue advantage. However, allowing the Siewerts’ common law tort claims to go forward presents no undue advantage over other consumers of NSP’s electric distribution services because, as noted above, stray voltage is not a service, and the creation of such stray voltage is also not a service for which other consumers are paying. See Schmidt, 742 N.W.2d at 313. We hold that the filed rate doctrine does not preclude consideration of the Siewerts’ claims for monetary damages or consideration of their claim for injunc-tive relief to abate the nuisance caused by stray voltage.
II.
We next address whether the primary jurisdiction doctrine bars judicial consideration, in the first instance, of the Siewerts’ claims. The primary jurisdiction doctrine provides that a court can stay judicial proceedings “in cases raising issues of fact not within the conventional experience of judges or cases requiring the exercise of administrative discretion” to permit agency consideration of the matter. Minn.-Iowa Television v. Watonwan Television Imp., 294 N.W.2d 297, 302 (Minn.1980) (internal quotations omitted). Like the filed rate doctrine, the primary jurisdiction doctrine is judicially created and proposes to strike a proper relationship between courts and agencies “ ‘charged with particular regulatory duties,’ ” especially when an issue before the courts requires the particular competence and expertise of the agency. City of Rochester v. People’s Coop. Power Ass’n, 483 N.W.2d 477, 480 (Minn.1992) (quoting United States v. W. Pac. R.R. Co., 352 U.S. 59, 63-64, 77 S.Ct. 161, 1 L.Ed.2d 126 (1956)).
We consider two main factors in deciding whether to apply the primary jurisdiction doctrine; (1) whether the Legislature explicitly granted the agency exclusive jurisdiction over the issue; and (2) whether the issue raised is “inherently judicial.” Hoffman, 764 N.W.2d at 49 (citing City of Rochester, 483 N.W.2d at 480).3 Stated differently, a controlling consideration in the primary jurisdiction doctrine is “whether the case rais[es] issues of fact not within the conventional experience of judges, or whether the case require[s] the exercise of administrative discretion.” *284Hoffman, 764 N.W.2d at 49-50 (internal quotations omitted).
In City of Rochester, we discussed primary jurisdiction extensively in the context of public utilities:
Its application promotes proper relationships between the courts and administrative agencies ... and is used whenever enforcement of the claim requires the resolution of issues which ... have been placed within the special competence of an administrative body. Use of the doctrine ensures, first, that agencies are not passed over in cases raising issues of fact not within the conventional experience of judges or cases requiring the exercise of administrative discretion, and then, that uniformity and consistency result. The doctrine is inapplicable if the issues raised are inherently judicial, unless the legislature has explicitly granted exclusive jurisdiction to the administrative body.
483 N.W.2d at 480 (internal citations and quotations omitted). Essentially, the doctrine balances the expertise and subject matter of each branch of government involved to ensure that inherently judicial matters remain with the courts, while matters involving tariff interpretation and special expertise rest with respective agencies. See also MCI Commc’ns Corp. v. Am. Tel. & Tel. Co., 496 F.2d 214, 222 (3d Cir.1974) (holding that the primary jurisdiction doctrine barred consideration by the courts of the scope of tariff duties because the nature of the issue involved a “comparative evaluation of complex technical, economic and policy factors, as well as consideration of the public interest”).
In Minn.-Iowa Television, we confronted a suit by KAAL, a local television station, against the Watonwan T.V. Improvement Association (Watonwan), the organization that operated the translator station in the county in which KAAL aired its programs. 294 N.W.2d at 301. After KAAL filed suit, Watonwan initiated a proceeding before the Federal Communications Commission (FCC) asking it to rule on the validity of the contract provision at issue under FCC regulations. Id. We held that the primary jurisdiction doctrine did not require the judiciary to dismiss the action in favor of the FCC proceeding because KAAL’s claims were based on state law and did not require us “to rule on the validity of the contract provision under the FCC’s rules and policies.” Id. at 302.
Applying the factors from City of Rochester, then, we first consider whether the Legislature explicitly granted the MPUC exclusive jurisdiction over claims such as the Siewerts’ claims for monetary damages resulting from loss of milk production and herd mortality and the Sie-werts’ claim for injunctive relief to require NSP to abate the nuisance resulting from the stray voltage passing through the Sie-werts’ property. The statute allows the MPUC to “review and ascertain the reasonableness of tariffs of rates, fares, and charges, or any part or classification thereof, and prescribe the form and manner of filing, posting, and publication thereof.” Minn.Stat. § 216A.05, subd. 2(2) (2010). Section 216A.05 further provides:
The functions of the commission shall be legislative and quasi-judicial in nature. It may make such investigations and determinations, hold such hearings, prescribe such rules, and issue such orders with respect to the control and conduct of the businesses coming within its jurisdiction as the legislature itself might make but only as it shall from time to time authorize. It may adjudicate all proceedings brought before it in which the violation of any law or rule administered by the Department of Commerce is alleged.
*285Minn.Stat. § 216A.05, subd. 1 (2010). The MPUC also has the power, with respect to “those matters within its jurisdiction,” to “receive, hear, and determine all petitions filed with it ... and may investigate, hold hearings, and make determinations upon its own motion to the same extent, and in every instance, in which it may do so upon petition.” Minn.Stat. § 216A.05, subd. 5 (2010).
Similarly, Minn.Stat. § 216B.029, subd. 1(a), requires the MPUC to “adopt standards for safety, reliability, and service quality for distribution utilities.” The MPUC has the power to remedy “practices, acts, or services” that the agency finds “unjust, unreasonable, insufficient, preferential, unjustly discriminatory, or otherwise ... unlawful, or ... any service which can be reasonably demanded [but] not ... obtained” by changing that practice for the future. Minn.Stat. § 216B.2B, subd. 2 (2010). However, as we concluded in our filed rate doctrine analysis, we can find nothing in either chapter 216A or 216B that eliminates the right of an injured plaintiff to assert common law tort claims against electric distribution utilities. None of these provisions suggests that the MPUC has sole jurisdiction over all claims that may be asserted against NSP, tariff-related or not. Nor is there anything in the list of the MPUC’s enumerated powers that appears to give it exclusive jurisdiction over common law tort claims. Additionally, no provision in the tariff appears to address, or preclude, any claims except customer complaints relating to billing concerns. See generally NSP Tariff §§ 2.1-5.3. Indeed, the MPUC has no power to award damages to the Siewerts as a result of the harm they may have experienced. See Minn.Stat. § 216A.05, subd. 2 (2010) (defining powers vested in the MPUC).
In addition, the statutory scheme does not explicitly exclude courts from tariff interpretation, although it contemplates MPUC review and approval of tariffs. Hoffman, 764 N.W.2d at 49 (concluding that the “Minnesota Legislature has not vested in the MPUC exclusive jurisdiction over claims related to the tariffs of regulated utilities”). In Hoffman, we further held that,
[bjecause the scope of NSP’s services is dependent upon technical, undefined terms in the tariff, agency expertise will provide much-needed perspective for the construction of the NSP tariff. Moreover, the MPUC is in the best position to consider these questions, as the legislature entrusted the commission with setting the rates based on the scope of the services NSP was to perform.
Id. at 51. The facts of Hoffman required MPUC involvement in light of the required interpretation of the tariff to ascertain which services were covered under the tariffs terms.
We hold that the primary jurisdiction doctrine does not preclude judicial consideration of the Siewerts’ claims for damages or for injunctive relief from nuisance. The claims at issue, which do not arise from the rate itself or its reasonableness, are common law tort claims and therefore inherently judicial.
NSP argues “[a] redesign of the distribution system would reshuffle the regulatory deck from an operational and logistical standpoint, as well as prompt significant rate reconsideration so that NSP could recoup the costs of the new facilities and service,” which compels the preclusion of the Siewerts’ claims. It is unclear, however, how NSP reaches this conclusion. This could be the result of a claim for injunctive relief, were the district court to issue an injunction requiring NSP to reconstruct its distribution *286lines. But, as we have explained, the Siewerts sought in the alternative an injunction simply requiring NSP to abate the nuisance created by stray current without specifying how that would be accomplished.
A damages award would also not require a redesign or implementation of a new system. Additionally, a damages award would not require that NSP replace the multi-grounded system. Rather, damages would compensate for the harm the Sie-werts have already experienced — and such a consideration is not beyond the knowledge and experience of the courts.4 Claims for damages under common law tort theories are “inherently judicial” and properly rest with the courts. This is especially clear in light of the MPUC’s inability to award the Siewerts any damages if it were to consider their claims.
Although NSP appears to be correct in its articulation of the rationale behind the primary jurisdiction doctrine, it misconstrues our holding in Hoffman. That case involved the determination of whether the language of the tariff itself required the services that plaintiffs were requesting; the claims here do not similarly rest on that determination. An award of damages based on common law tort theories does not require extensive interpretation of technical terms, nor does it impact the tariff at issue. We hold that the primary jurisdiction doctrine does not preclude judicial consideration of the Siewerts’ common law tort claims for injunctive relief for relief from nuisance and for monetary damages.
III.
Finally, we address whether the Siewerts’ claims are barred by the statute of repose for improvements to real property under Minn.Stat. § 541.051. Minnesota Statutes § 541.051, subdivision 1(a), imposes a statute of repose that does not permit any
action by any person in contract, tort, or otherwise to recover damages for any injury to property, real or personal ... arising out of the defective and unsafe condition of an improvement to real property ... more than ten years after substantial completion of the construction.
(Emphasis added.) NSP argues that the statute of repose bars consideration of the Siewerts’ claims because: (1) an electric distribution system constitutes an “improvement to real property” under Minn. Stat. § 541.051; and (2) it has been more than 10 years since the substantial completion of the improvement.
A claim not barred by the statute of repose must still be brought within two years after discovery of the injury. Id., subd. 1(a). In interpreting the statute of repose, we “strive to give effect to the plain meaning of the words of the statute without resort to technical legal constructions of its terms.” Pac. Indem. Co. v. Thompson-Yaeger, Inc., 260 N.W.2d 548, 554 (Minn.1977), superseded by statute, Minn.Stat. § 541.051 (1980), as recognized in O’Brien v. U.O.P., Inc., 701 F.Supp. 714, 717 (D.Minn.1988). We apply a “common-sense interpretation” of the phrase “improvement to real property,” which is defined as “ ‘a permanent addition to or betterment of real property that enhances its capital value and that involves the expenditure of labor or money and is designed to make the property more useful or valuable as distinguished from ordinary *287repairs.’ ” Id. (quoting Kloster-Madsen, Inc. v. Tafi’s, Inc., 303 Minn. 59, 63, 226 N.W.2d 603, 607 (Minn.1975)).
Thus, the three main factors that we use to ascertain whether something is an “improvement to real property” are whether the addition or betterment is permanent, whether it enhances the capital value of the property, and whether it is designed to make the real property more useful or valuable, rather than intended to restore the property’s previous usefulness or value. See State Farm Fire & Cas. v. Aquila Inc., 718 N.W.2d 879, 884 (Minn.2006); Sartori v. Harnischfeger Corp., 432 N.W.2d 448, 451 (Minn.1988) (holding that a crane fabricated on a mining facility and operated for 19 years qualified as “a permanent addition to or betterment of real property”).
Utilities and similar installations have generally been considered real property improvements in Minnesota. See, e.g., Aquila, 718 N.W.2d at 884 (natural gas pipeline); Lietz v. N. States Power Co., 718 N.W.2d 865, 869-71 (Minn.2006) (anchor used to support a utility pole); Frederickson v. Alton M. Johnson Co., 402 N.W.2d 794, 796-97 (Minn.1987) (shopping center’s electrical system); Capitol Supply Co. v. City of St. Paul, 316 N.W.2d 554, 555 (Minn.1982) (sewer system); Kemp v. Allis-Chalmers Corp., 390 N.W.2d 848, 850-51 (Minn.App.1986) (electrical cable installed as part of electrical transmission system).
In Aquila, a natural gas leak from a pipeline caused an explosion and fire that damaged real and personal property. 718 N.W.2d at 881-82. We concluded that the distribution system constituted an “improvement to real property” because the pipeline involved “the expenditure of labor or money,” the installation was a “permanent addition to or betterment of real property” as opposed to an “ordinary repair,” and the system enhanced the capital value of the property that it served. Id. at 884 (internal quotations omitted) (citing in part Minn.Stat. § 541.051, subd. 1(a)). In Lietz, we similarly concluded that a utility pole support anchor that was being used in the construction of a fiber-optic communication system improved the real property for purposes of Minn.Stat. § 541.051. 718 N.W.2d at 868-71.
The Siewerts argue that even if the multi-grounded wye system is an improvement to real property, their claims are excepted from the statute of repose by Minn.Stat. § 541.051, subd. 1(d): “Nothing in this section shall apply to actions for damages resulting from negligence in the maintenance, operation or inspection of the real property improvement against the owner or other person in possession.” The court of appeals held that the Siewerts’ claims for strict liability and nuisance “plainly implicate a service and not an individual improvement” and that the negligence claims fall within the statutory exception to the statute of repose. Siewert, 757 N.W.2d at 922-23.
We agree with the court of appeals’ conclusion that the statute of repose does not bar the Siewerts’ claims. Here, although the 10-year statute of repose period passed before the Siewerts bought the farm, we hold that the exception to the statute of repose under Minn.Stat. § 541.051, subd. 1(d), for negligent maintenance, operation, or inspection applies to the Siewerts’ claims. Therefore, their claims may proceed, even though the system constitutes an “improvement to real property.”
The exception provides that the time restrictions do not apply “to actions for damages resulting from negligence in the maintenance, operation or inspection of the real property improvement against the *288owner or other person in possession.” Minn.Stat. § 541.051, subd. 1(d) (emphasis added). There are two requirements to the exception — one based on what kind of action is involved and the other based on whom the action is against. See id. The party who claims that the exception applies bears the burden of proof. Aquila, 718 N.W.2d at 886. The Siewerts’ claims easily satisfy the second requirement— that the action be “against the owner or other person in possession.” See Minn. Stat. § 541.051, subd. 1(d). The Siewerts’ claims are against NSP, who is the owner of the electric distribution system’s components.
We conclude that the Siewerts’ claims also satisfy the first requirement — that the action is based on negligent “maintenance, operation, or inspection.” See Minn.Stat. § 541.051, subd. 1(d). The Siewerts claim that their damages resulted from NSP’s maintenance and operation of the electric distribution system — not on any particular defect relating to the system itself. It is not the multi-grounded system itself that is causally related to the injuries the Sie-werts sustained5 — it is the way in which NSP allegedly improperly operated the system, thereby allowing unintended discharges of electricity in the form of stray voltage.
Similarly, the focus of the Siewerts’ complaint is on NSP’s role in maintaining and operating the multi-grounded system. One of the Siewerts’ negligence claims is based on “failing to adequately test and inspect” the system. The Siewerts’ other negligence claims involve “maintenance” of the system and negligence in “handling, supplying, distributing, selling, and placing ... electrical power,” which implicate NSP’s services, not the improvement itself. We hold that the statute of repose does not preclude consideration of the Siewerts’ claims for damages or for injunctive relief related to the maintenance, operation, or inspection of the electrical distribution system. We therefore remand to the district court for further proceedings consistent with this opinion.
Affirmed.
GILDEA, C.J., and DIETZEN, J„ concurring in part, dissenting in part.

. The district court granted NSP’s motion for partial summary judgment dismissing the Sie-werts' claim of trespass on grounds that the Siewerts had not shown that NSP had interfered with their right to exclusive possession of the property. The district court’s ruling as to the Siewerts’ trespass claim is not before us here.


. We recently reaffirmed our strict analysis of legislatively granted power to administrative agencies. See In re Hubbard, 778 N.W.2d 313 (Minn.2010). In that case, Hubbard had applied to the City of Lakeland for a variance in connection with efforts to build a home overlooking the St. Croix River. Id. at 315-16. The City granted the variance, but the Department of Natural Resources (DNR) declined to certify the City's action, allegedly acting under the Minnesota Lower St. Croix Wild and Scenic Rivers Act, Minn.Stat. § 103F.351 (2010), and the Minnesota Wild and Scenic Rivers Act, Minn.Stat. §§ 103F.301-.345 (2010). Hubbard, 778 N.W.2d at 318. Those statutes authorized the DNR to "adopt rules that establish guidelines and specify standards for local zoning ordinances” and "adopt statewide minimum standards and criteria for the preservation and protection of shorelands within the boundaries of” designated rivers. Id. (quoting Minn.Stat. § 103F.351, subd. 4(a); Minn.Stat. § 103F.321, subd. 2). The DNR had also adopted rules that allowed the DNR to "in effect, veto a variance related to a[n] ... ordinance that a local government has granted” relating to the lower St. Croix River. Id. at 320 (quoting Minn. R. 6105.0351-0550).
We concluded that no express authority existed for the DNR to certify the City’s variance decision, concluding that "simply because an agency has broad authority to promulgate rules does not mean that the rules the agency promulgates can permissibly expand the substantive authority the legislature gave the agency.” Id. at 321. In so concluding, we also noted our reluctance to find implied statutory authority and reiterated that implied powers must be " 'fairly drawn and fairly evident from the agency’s objectives and powers expressly given by the legislature.’ " Id. (quoting Peoples Natural Gas Co., 369 N.W.2d at 534). We ultimately concluded that the DNR did not exercise broad authority to enforce the two statutes because the Legislature had given municipalities zoning authority to grant variances, and the Legislature had declined to give such power to the DNR. Id. at 322-24. See also In re Qwest's Wholesale Serv. Quality Standards, 702 N.W.2d 246, 261 (Minn.2005) ("[I]f nothing more than a broad grant of authority were needed to show that implied authority could be fairly drawn from the statutory scheme, the implied authority would be present in all cases in which the agency had a broad grant of authority.”). We similarly see no reason here to give the MPUC authority unexpressed by the Legislature. We instead read the Legislature’s silence to mean that the judiciary continues to exercise jurisdiction over common law tort claims against public utilities.


. As we noted in Hoffman, other courts analyze the following factors to determine the applicability of the primary jurisdiction doctrine: “(1) the traditional experience of judges; (2) agency expertise and prerogative for discretion; (3) the likelihood that the court's ruling will differ from the agency and erode uniformity; and (4) whether the parties have already applied for agency adjudication.” 764 N.W.2d at 49 n. 8 (citing Am. Tel. & Tel. Co. v. MCI Commc’ns Corp., 837 F.Supp. 13, 16 (D.D.C.1993)).


. We express no opinion here on the recover-ability of future damages under the primary jurisdiction doctrine.


. As part of their claims for injunctive relief, the Siewerts have claimed defects in the design of the multi-grounded wye system itself. Because those claims do not relate to the "maintenance, operation, or inspection” of the system, they are barred by the statute of repose.